DETAILED ACTION
This action is in response to the amendment filed 06 January 2021.
Claims 1, 2, 5–7, 9, 11, 12, 15–18, and 21–23 are pending. Claims 1, 11, and 17 are independent.
Claims 1, 2, 5–7, 9, 11, 12, 15–18, and 21–23 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
The non-statutory double patenting rejection is made non-provisional in light of the allowance and issuance of related application 15/983,425.
Applicant's arguments filed 06 January 2021 have been fully considered; some arguments are persuasive, while others are not.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Cheng and Quoc do not teach increasing a reputation score indicative of the user’s trustworthiness and/or doing so based on a gesture (remarks, p. 14–16); however, Finn teaches a score that indicates a level of trust between avatars (Finn, ¶ 24), and Bates/Cheng teach gestures between avatars.
Applicant further argues that Quoc is not analogous art (remarks, p. 14–15). The examiner respectfully disagrees. Quoc teaches inputting an indication of a reputation score (Quoc, ¶ 56), which is reasonably pertinent to the inventor’s stated problem of ascertaining the reputation score of users in a computer environment (specification, ¶ 2).
Applicant’s arguments regarding Dawson and amended claims 21–23 are persuasive; therefore, the rejections are withdrawn. However, upon further consideration, a new ground of rejection is made in view of Mescon et al.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 706.02(l)(1)–706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 11, 16, 17, and 21–23 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, and 8 of U.S. Patent No. 10,924,566 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the claims in the instant application.
Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a–b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 21–23 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the claim limitation “objectively corroborat[ing]…” in the application as filed.
Claims 21–23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “objectively” in claims 21–23 is a relative term which renders the claims indefinite. The term "objectively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the specification describes corroborating interactions based on visibility (specification, ¶ 96) it is unclear whether this is intended to be an example of objective corroboration.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6, 9, 11, 12, 14, and 16–18 are rejected under 35 U.S.C. § 103 as being unpatentable over Finn et al. (U.S. Pub. No. 2010/0023879A1) [hereinafter Finn] in view of Bates et al. (U.S. Pub. No. 2010/0180216 A1) .
Regarding independent claim 1, Finn teaches [a] method for use with a computer implemented virtual reality (VR) environment in which users can explore the VR environment and interact with one another within the VR environment using client computing devices that are being used by the users, the method comprising: A virtual world, such as Second Life (Finn, ¶ 2).	(a) for each user, of a plurality of users of the VR environment, A plurality of users having avatars that interact in the virtual world (Finn, ¶¶ 17–19).	[…]	(a.4) assigning or modifying a reputation associated with the other user based on whether the user has a positive impression of the other user […]; A user may set their level of trust with another avatar using, e.g. a slider in a UI (Finn, ¶ 24).	(b) maintaining a record of reputation scores associated with at least some of the plurality of users; and Information about the relationships is stored in a database (Finn, ¶ 25).	(c) enabling one of the users of the VR environment to access, using the client computing device they are using, a reputation score associated with another one of the users of the VR environment. Information regarding a relationship between avatars can be displayed in various ways (Finn, ¶¶ 22, 23). The information is queried from the database (Finn, ¶¶ 25, 26).
Finn teaches relationship scores between avatars, but does not appear to expressly teach determining the scores automatically. However, in an 	(a.3) determining based on the gesture information that the user who is looking from the first-person perspective, or whose avatar is looking from the third-person perspective […] within the VR environment has actually made a positive gesture at the avatar of the other user, and determining how many times the user or the user’s avatar actually made the positive gesture at the avatar of the other user within the VR environment […]; and Users in a virtual world communicate with each other using, e.g. gestures displayed by their avatars (Bates, ¶ 4). A trust level is modified based on the actions or dialog of avatars (Bates, ¶ 18). A user may use gloves to translate their movements into avatar movements (Bates, ¶ 29). Interactions between avatars may be indicative of trustworthiness/legitimacy (positive) or untrustworthiness/illegitimacy (negative) (Bates, ¶¶ 31, 37). The interaction between avatars may be one-sided (negative) or mutual (positive) (Bates, ¶ 39). An avatar may interact with another avatar a first, second, or more times (Bates, ¶ 41). The trust score is changed based on the number of times the avatars have interacted (Bates, ¶ 41). The user may see a display of their avatar [third-person view] or see the virtual world through the eyes of their avatar [first-person view] (Bates, ¶ 27).	(a.4) increasing a reputation score indicative of the user’s trustworthiness impression of the other user in response to determining, based on the gesture information, that the user or the user’s avatar has actually made a positive gesture at the avatar of the other user within the VR environment, and […]; The trust rank of the user is increased or decreased based on the analysis of the interactions (Bates, ¶ 31). The trust 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Finn and Bates, such that the trustworthiness/reputation of an avatar is modified automatically based on interactions. One would have been motivated to do so as a matter of applying a known technique (the automatic trust score of Bates) to a known product (the avatar relationship system of Finn) to produce a predictable result (an avatar relationship system wherein the relationships are updated automatically).
The combination of Finn and Bates teaches a virtual world wherein a trust (reputation) score between users is determined automatically by inter-avatar interactions, but does not appear to expressly teach that the interactions are gestures targeted at other avatars by looking at them while being within a particular distance. However, in an analogous art, Cheng teaches:	(a.1) receiving, from a client computing device used by the user of the VR environment, directional information, location information, and gesture information, the directional information indicative of a direction that the user, or an avatar of the user, is looking within the VR environment, the location information indicative of a location of an avatar of the user within the VR environment, and the gesture information indicative of one or more gestures that the user, or the avatar of the user, is making; A gaze cone and immersion point indicate the position and gaze direction of a first avatar (Cheng, col. 13 l. 1–20); the interaction target of the avatar is determined using the gaze (Cheng, col. 14 l. 20–40).	(a.2) determining based on the directional information and the location information when the user from the first-person perspective, or the avatar of the user from the third-person perspective, is looking at an avatar of another user that is within a specified distance of the avatar of the user within the VR environment; The distance can be used to determine the target of the gaze (Cheng, col. 14 l. 40–60).	(a.3) [determining based on the gesture information that the user who is looking from the first-person perspective, or whose avatar is looking from the third-person perspective, at the avatar of the other user] that is within the specified distance of the avatar of the user within the VR environment has actually made a positive gesture at the avatar of the other user, and determining how many times the user or the user’s avatar actually made the positive gesture at the avatar of the other user within the VR environment] while looking at the avatar of the other user and while the other user’s avatar is within the specified distance of the avatar within the VR environment, wherein the positive gesture that is actually made within the VR environment is witnessable1 by the other user and one or more further users of the VR environment; A gaze cone and immersion point indicate the position and gaze direction of a first avatar (Cheng, col. 13 l. 1–20); the interaction target of the avatar is determined using the gaze (Cheng, col. 14 l. 20–40). The distance can be used to determine the target of the gaze (Cheng, col. 14 l. 40–60). The environment can be presented in either a first-person view or a third-person view (Cheng, col. 6 l. 16–34). Avatars can perceive [witness] other avatars and objects within a vision sphere (Cheng, col. 9 l. 55 to col. 10 l. 5). The avatars may have visible 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Finn, Bates, and Cheng, such that the interactions are determined based on the gaze direction of the avatars. One would have been motivated to do so in order to make it easier for the users to select other avatars for targeting (Cheng, col. 2 l. 55–60).
Finn/Bates/Cheng teaches generating reputation scores in response to gestures/interactions, but does not expressly teach increasing the score proportionally to the number of times the gesture is made. However, Quoc teaches:	based on how many times the user or the user’s avatar actually made the positive gesture at the avatar of the other user within the VR environment while looking at the avatar of the other user and while the other user’s avatar is within the specified distance of the avatar within the VR environment, such that the more times the user or the user’s avatar actually made the positive gesture at the avatar of the other user the more the reputation score indicative of the user’s trustworthiness impression of the other user is increased In an online collaborative environment (Quoc, ¶ 6), a user may rate another user by clicking a “clapping” button [positive gesture]; the user’s score is increased based on the frequency that the button is clicked (Quoc, ¶¶ 51, 56, 57).

Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Finn/Bates/Cheng further teaches:	(d) enabling one of the users of the VR environment to control an interaction with another one of the users of the VR environment based on the reputation score associated with the other one of the users of the VR environment. Users may set a trust level at which other avatars can interact with them (Bates, ¶ 34).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Finn/Bates/Cheng further teaches:	wherein the positive gesture is selected from the group consisting of:	nodding;	thumbs up;	hand shaking;	clapping; and	waving. The avatar may make a waving hand gesture to request an interaction (Cheng, col. 18 l. 45–55).
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated and Finn/Bates/Cheng further teaches:	wherein:	step (c) comprises automatically displaying the reputation score associated with another one of the users, to one of the users who is from the first-person perspective, or whose avatar is from the third-person perspective, looking at an avatar of the other one of the users; or The trust rank may become visible when viewing a second avatar (Bates, ¶ 35). The environment can be presented in either a first-person view or a third-person view (Cheng, col. 6 l. 16–34).	step (c) comprises displaying the reputation score associated with another user, via a client computing device of one of the users who is from the first-person perspective, or whose avatar is from the third-person perspective, looking at the avatar of the other user within the VR environment, in response to detecting a specified user input via a user interface of the client computing device. The trust rank may become visible when clicking or attempting to interact with a second avatar (Bates, ¶ 35). A profile may be displayed when selecting an avatar and performing a keystroke (Cheng, col. 20 l. 40–50). The environment can be presented in either a first-person view or a third-person view (Cheng, col. 6 l. 16–34).
Claims 11, 12, and 16 recite limitations substantially similar to those of claims 1, 2, and 6 (respectively) and therefore are rejected for the same reasons. Finn teaches a non-transitory computer-readable storage medium in ¶ 35.
Claims 17 and 18 recite limitations substantially similar to those of claims 1 and 2 (respectively) and therefore are rejected for the same reasons. Finn teaches one or more processors in ¶ 32.
Claims 5 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Finn, Bates, Cheng, and Quoc, further in view of Clanton et al. (U.S. Patent No. 7,386,799 B1) [hereinafter Clanton].
Regarding dependent claim 5, the rejection of parent claim 3 is incorporated. Finn/Bates/Cheng/Quoc teaches tracking a number of positive/negative interactions between avatars, and interactions being gestures, but does not appear to expressly teach a nod. However, in an analogous art, Clanton teaches:	wherein:	the positive gesture comprises nodding; An avatar may nod its head (Clanton, col. 25 l. 30–35).	step (a.3) includes determining how many times the user or the user’s avatar actually nodded at the avatar of the other user within the VR environment; and The avatar nods as part of an interaction with another avatar (Clanton, col. 25 l. 30–35). 	step (a.4) includes increasing the reputation score indicative of the user’s trustworthiness impression of the other user based on how many times the user or the user’s avatar actually nodded at the avatar of the other user within the VR environment, such that the more times the user or the user’s avatar actually nodded at the avatar of the other the more the reputation score indicative of the user’s trustworthiness impression of the other user is increased. The nod gesture is the user agreeing (positive) with another avatar/user (Clanton, col. 25 l. 30–35). The trust ranking is changed based on the number of one-sided or mutual interactions (Bates, ¶ 39).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the 
Claim 15 recites limitations substantially similar to those of claim 5 and therefore is rejected for the same reasons.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Finn, Bates, Cheng, and Quoc, further in view of Murphy (U.S. Patent No. 8,026,918 B1).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Finn/Bates/Cheng/Quoc further teaches:	wherein:	the client computing device used by a said user of the VR environment comprises a head mounted display (HMD), and one or more sensors of the HMD produce the gesture information indicative of one or more gestures that the user of the client computing device or the user's avatar made; or A set of virtual reality goggles (Bates, ¶ 28). A head-mounted display (Cheng, col. 6 l. 35–40).
Finn/Bates/Cheng teaches tracking a user’s motions (Bates, ¶ 29; Cheng, col. 6 l. 35–55) but does not appear to expressly teach using a camera to do so. However, in an analogous art, Murphy teaches:	the client computing device used by a said user of the VR environment includes a camera that performs image or video based tracking of the user, and the camera produces the gesture information indicative of one or more gestures that the user of the client computing device or the user's avatar made. An avatar may be controlled by tracking user actions and expressions with a camera (Murphy, col. 5 l. 35–50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Murphy and Finn/Bates/Cheng, such that the avatar is controlled by a camera. One would have been motivated to do so as a matter of substituting a known equivalent (the camera tracking of Murphy) for another (the virtual worlds of Finn/Bates/Cheng wherein avatars are controlled by motion captured by other or unspecified means) to produce a predictable result (an avatar relationship system wherein an avatar is controlled with a camera).
Claims 21–23 are rejected under 35 U.S.C. § 103 as being unpatentable over Finn, Bates, Cheng, and Quoc, further in view of Mescon et al. (US 2013/0252737 A1) [hereinafter Mescon].
Regarding dependent claim 21, the rejection of parent claim 1 is incorporated. Finn/Bates/Cheng/Quoc teaches corroborating reputation scores, but does not expressly teach objectively determining that a third avatar witnessed the interactions. However, Mescon teaches:	receiving, from a client computing device used by a third user of the VR environment that witnessed the avatar of the user and the avatar of the other user interacting within the VR environment, further information that can be used to either objectively corroborate or contradict that the user or the user’s avatar actually made the positive gesture at the avatar of the other user within the VR environment; and In a video game, a player [third avatar] may witness the behavior of another player [first avatar], including behaviors toward other players [second avatar], including negative or positive behaviors (Mescon, ¶¶ 66, 68). The report includes supporting details, such as statistics or chat logs [information that can be used to objectively corroborate or contradict behavior] (Mescon, ¶¶ 37, 39, FIGs. 5b and 5c).	objectively corroborating, based on the further information received from the client computing device used by the third user of the VR environment, that the user or the user’s avatar actually made the positive gesture at the avatar of the other user within the VR environment; An arbitrator may punish or reward the reported player based on the data (Mescon, ¶¶ 38, 40). The arbitrators may also be qualified based on objective criteria (Mescon, ¶ 41).	wherein the (a.4) increasing the reputation score indicative of the user’s trustworthiness impression of the other user in response to determining that the user or the user’s avatar actually made the positive gesture at the avatar of the other user within the VR environment, is also in response to the objectively corroborating. A score is modified based on the arbitrated reports (Mescon, ¶ 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Mescon with those of Finn, Bates, Cheng, and Quoc. One would have been motivated to do so in order to avoid conflicts of interest in the rating system, by requiring an unrelated person to verify the report (Mescon, ¶ 41).
Regarding dependent claim 22, the rejection of parent claim 11 is incorporated. Finn/Bates/Cheng/Quoc teaches corroborating reputation scores, but does not expressly teach objectively determining that a third avatar witnessed the interactions. However, Mescon teaches:	receiving, from a client computing device used by a third user of the VR environment that witnessed the avatar of the user and the avatar of the other user interacting within the VR environment, further information that can be used to either objectively corroborate or contradict that the user or the user’s avatar actually made the positive gesture at the avatar of the other user within the VR environment; and In a video game, a player [third avatar] may witness the behavior of another player [first avatar], including behaviors toward other players [second avatar], including negative or positive behaviors (Mescon, ¶¶ 66, 68). The report includes supporting details, such as statistics or chat logs [information that can be used to objectively corroborate or contradict behavior] (Mescon, ¶¶ 37, 39, FIGs. 5b and 5c).	objectively corroborating, based on the further information received from the client computing device used by the third user of the VR environment, that the user or the user’s avatar actually made the positive gesture at the avatar of the other user within the VR environment; An arbitrator may punish or reward the reported player based on the data (Mescon, ¶¶ 38, 40). The arbitrators may also be qualified based on objective criteria (Mescon, ¶ 41).	wherein the (a.4) increasing the reputation score indicative of the user’s trustworthiness impression of the other user in response to determining that the user or the user’s avatar actually made the positive gesture at the avatar of the other user within the VR environment, is also in response to the objectively corroborating. A score is modified based on the arbitrated reports (Mescon, ¶ 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Mescon with those of Finn, Bates, Cheng, and Quoc. One would have been motivated to do so in order to avoid conflicts of interest in the rating system, by requiring an unrelated person to verify the report (Mescon, ¶ 41).
Regarding dependent claim 23, the rejection of parent claim 17 is incorporated. Finn/Bates/Cheng/Quoc teaches corroborating reputation scores, but does not expressly teach objectively determining that a third avatar witnessed the interactions. However, Mescon teaches:	receive, from a client computing device used by a third user of the VR environment that witnessed the avatar of the user and the avatar of the other user interacting within the VR environment, further information that can be used to either objectively corroborate or contradict that the user or the user’s avatar actually made the positive gesture at the avatar of the other user within the VR environment; and In a video game, a player [third avatar] may witness the behavior of another player [first avatar], including behaviors toward other players [second avatar], including negative or positive behaviors (Mescon, ¶¶ 66, 68). The report includes supporting details, such as statistics or chat logs [information that can be used to objectively corroborate or contradict behavior] (Mescon, ¶¶ 37, 39, FIGs. 5b and 5c).	determine, based on the further information received from the client computing device used by the third said user of the VR environment, whether the positive gesture is objectively corroborated or contradicted; An arbitrator may punish or reward the reported player based on the data (Mescon, ¶¶ 38, 40). The arbitrators may also be qualified based on objective criteria (Mescon, ¶ 41).	increase the reputation score associated with the said second user of the VR environment, in response to a determination that the positive gesture is objectively corroborated; and A score is modified based on the arbitrated reports (Mescon, ¶ 33).	not increase the reputation score associated with the said second user of the VR environment, in response to a determination that the positive interaction is contradicted. The arbitrator can choose to not reward the player (Mescon, ¶ 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Mescon with those of Finn, Bates, Cheng, and Quoc. One would have been motivated to do so in order to avoid conflicts of interest in the rating system, by requiring an unrelated person to verify the report (Mescon, ¶ 41).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday–Friday, 8:30 a.m. to 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This term encompasses, e.g. animations which are able to be witnessed, but not actually witnessed.